DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-13 in the reply filed on 12 April 2022 is acknowledged.

Priority
The instant application claims the benefit of U.S. Provisional application 62/459,947 filed 10 May 2019.

Status of the Claims
Claims 1-26 are pending.
Claims 14-26 are withdrawn from consideration as directed to non-elected inventions.
Claims 1-13 are presented for examination and rejected as set forth below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicants are reminded that when a claim is amenable to two or more plausible constructions, applicant is required to amend the claim to more precisely define the metes and bounds of the claimed invention, or the claim remains indefinite under § 112.  Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) (expanded panel).  Here, Claim 2 encompasses the administration of “a dose concentration of the antigen in an escalating manner.”  This therefore defines a variety of dose concentrations falling within the scope of the method claimed.  Claim 2 then specifies that “the dose concentration of the antigen is less than a concentration of the antigen at a normal environmental exposure.”  Given the range of doses encompassed by Claim 2, it is unclear whether the terminal clause of the claim refers to the starting dose, any of the “escalating doses” within the metes and bounds of the dose escalation scheme, or the terminal dose in the series.  Owing to this ambiguity, the limitations of Claim 2 are indefinite because it “leave[s] the skilled artisan to consult the ‘unpredictable vagaries of any one person's opinion.’” Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1374 (Fed. Cir. 2014) (quoting Datamize, LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350 (Fed. Cir. 2005)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sawicka (WO2015/168646), Glenn (WO2007/028167) and Eppstein (WO98/29134).
Applicants claims are directed to methods of assessing immune response by cleaning a skin surface, applying and removing a controlled amount of heat, applying, incubating, and then removing an antigen to and then from the skin surface, and evaluating the response.  Dependent Claims 2-4, 11, and 12 provide subsequent escalating doses of antigen to induce an immune response, with Claim 3 reciting the result to be achieved by such dose escalation (and which therefore does not particularly recite a limitation for the art to address, see Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005) (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003))), and Claims 4, 11, and 12 specifying particular dosages of antigen to be provided.  Claim 5 further limits the heating step recited.  Claim 6 further limits the incubation time.  Claim 7 places a cover over the incubation portion, and Claim 8 describes a particular manner in which the antigen is to be applied to the skin surface.  Claims 9 and 10 narrow the manner in which the “evaluating” step of Claim 1 is to be performed.  Claim 13 pre-moistens the skin to be treated prior to cleaning.
Sawicka describes the transdermal delivery of antigens in a manner which requires less antigen than traditional delivery systems and which is capable of eliciting a comparable immune response to those alternatives.  (Abs.).  In particular, there is described intradermal delivery systems which increase the permeability of the stratum cornea to the antigens so presented.  [0094].  Sawicka indicates that a variety of factors influence the uptake of antigens, including but not limited to temperature, skin hydration status, and pretreatment of the skin such as by cleaning.  Id.  Increasing the hydration of the skin is a particularly preferred means of increasing antigen uptake.  [0095].  Sawicka indicates that external hydration of skin induces swelling, causing changes in the stratum corneum microstructure which allows improved passage of molecules.  [0010].  In a particular embodiment, skin of a subject was shaved, cleaned, the antigen was applied and then covered and left in place for 24 hours, addressing Claim 6.  [0106].  Indeed, Sawicka specifically advocates covering the antigen once applied to the skin by covering the area with an adhesive bandage.  [0101].  After the antigen delivery system was removed, the application site was wiped clean to remove any residual material, which would include any antigen remaining, the area of which was then photographed and assessed, addressing aspects of Claim 1.  [0107; 0114].  The application of these antigen formulations were observed to increase antibody concentrations significantly, in fact more so than even IM administration of the corresponding antigen.  [0115].  Sawicka describes methods of repeatedly exposing a subject to allergens via dermal layers in a manner designed to increase exposure 40-fold over the course of treatment.  [0169-70; 0174].
Despite suggesting means of assessing immunologic reactions to antigens by cleaning the skin, administering antigen to the skin for a defined period of time while covering the area treated, removing the antigen and documenting the response by imaging the treated area for evaluation by medical professionals, and also indicating that alternative dermal preparation may involve altering the temperature of the skin, Sawicka does not specify applying heat to the area to be treated in the manner claimed.
This is cured by the teachings of Glenn, which indicates that pretreatment methods for preparing skin for vaccination include means for disrupting the skin for delivery of these agents.  (Pg.9).  Skin penetration agents and means for increasing skin penetration for vaccines per the teachings of Glenn include hydrating agents as well as microporation of the skin by application of heat energy.  (Pg.33-32).  This would lead the skilled artisan to the teachings of Eppstein, which indicates that ablation of skin surfaces using a heat source will form micropores in the treated sites.  (Pg.10).  Glenn indicates that temporary treatment modulating the temperature of the site is designed to temporarily raise the median temperature of the site to less than about 45°C, corresponding to a temperature of less than 113°F, to minimize or eliminate sensory perception of the process, defining a range overlapping and therefore rendering obvious that of Claim 5.  (Pg.39).
It would have been prima facie obvious to have assessed immunologic reactions to antigens by cleaning the skin, heating the skin to a temperature of less than 113°F, administering antigen to the skin for a defined period of time while covering the area treated, removing the antigen and documenting the response by imaging the treated area for evaluation by medical professionals, because Sawicka describes means of assessing immunologic reactions to antigens by cleaning the skin, administering antigen to the skin for a defined period of time while covering the area treated, removing the antigen and documenting the response by imaging the treated area for evaluation by medical professionals, and additional means of improving uptake of antigens during vaccination include not only topical hydration of the location to be treated, but heat treatment of the area as an additional means of improving drug uptake.  This appears to convey to the skilled artisan that applicants’ claims are little more than the predictable use of prior art elements according to their established functions, and as a result obvious thereby.  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)).

Claims 1-7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sawicka, Glenn, and Eppstein as applied to claims 1, 5-7, and 13 above, and further in view of Sabatos-Peyton (Catharine Sabatos-Peyton, Johan Verhagen, & David Wraith, Antigen-Specific Immunotherapy of Autoimmune and Allergic Diseases, 22 Curr. Opin. Immunol. 609 (2010)).
Sawicka, Glenn, and Eppstein, discussed in greater detail above, suggest assessing immunologic reactions to antigens by cleaning the skin, heating the skin to a temperature of less than 113°F, administering antigen to the skin for a defined period of time while covering the area treated, removing the antigen and documenting the response by imaging the treated area for evaluation by medical professionals, while indicating that the method is designed to periodically increase the amount of antigen provided.
However, neither Sawicka, Glenn, nor Eppstein describe elevation of the antigen dose to a level necessary to induce immunity to environmental exposure of airborne or ingested antigens.
This is addressed by the teachings of Sabatos-Peyton, which establishes that it is well-known in the community of allergists to begin treatment to obtain tolerance of antigens by establishing a maximum tolerated dose of an antigen such as cow’s milk or peanuts (representing ingested antigens) or birch pollen (representing airborne antigens) to a highest tolerated maintenance dose to maintain tolerance to the antigen while protecting the subject from harmful side effects.  (Pg.609; 612).  While not specifically reciting the “maximum tolerated dose” as one equal to the environmental exposure to airborne or ingested antigens recited by the instant claims, because the art teaches establishing tolerance to these antigens employing the maximum tolerated dose, the skilled artisan is afforded ample guidance to optimize the dosage of the relevant antigen to achieve “normal environmental exposure” levels of antigen as the ultimate maintenance dose to achieve tolerance to the antigen in question.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).

Claims 1-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sawicka, Glenn, Eppstein, and Sabatos-Peyton as applied to Claims 1-7 and 11-13 above, and further in view of Harman (U.S. PGPub. 2007/0232956).
Sawicka, Glenn, Eppstein, and Sabatos-Peyton, discussed in greater detail above, suggest assessing immunologic reactions to antigens by cleaning the skin, heating the skin to a temperature of less than 113°F, administering increasing doses of antigen to the skin for a defined period of time while covering the area treated, removing the antigen and documenting the response by imaging the treated area for evaluation by medical professionals.
Harman does not, however, describe applying the antigen to the skin employing a device having an antigen cap, antigen capsule in the base of the cap, and a top portion to be closed over the capsule possessing a spike to perforate the capsule and deposit the antigen on the skin.
This is addressed by the teachings of Harman, which describes a device designed to deliver antigen to the skin having a cap configured to hold a fluid-filled capsule to be pierced by a lancet to deliver the fluid to the skin surface.  [0126; 0140-41].  
Again, the limitations set forth by Claim 8 appear, per the teachings of Harman, to be little more than the predictable use of prior art elements according to their established functions for delivery of antigens to the skin surface in a manner compatible with the method suggested by the combined teachings of Sawicka, Glenn, Eppstein, and Sabatos-Peyton, and obvious thereby.  See KSR, supra.  This is because Harman describes these devices as suitable for providing antigen fluids to the skin surface for allergy testing and treatment, and the methods suggested by the teachings of Sawicka, Glenn, Eppstein, and Sabatos-Peyton describe means to augment the topical delivery of such antigens in a manner designed to improve immunogenic response to the transdermal delivery of such antigens.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sawicka, Glenn, Eppstein, Sabatos-Peyton, and Harman as applied to Claims 1-8 and 11-13  above, and further in view of Smith (U.S. PGPub. 2018/0199878).
Glenn, Eppstein, Sabatos-Peyton, and Harman, discussed in greater detail above, suggest assessing immunologic reactions to antigens by cleaning the skin, heating the skin to a temperature of less than 113°F, administering increasing doses of antigen to the skin such as by a lancet-pierced capsule cap device and leaving the antigen in place for a defined period of time while covering the area treated, removing the antigen and documenting the response by imaging the treated area for evaluation by medical professionals.
None of the Glenn, Eppstein, Sabatos-Peyton, and Harman references describe employing a “smart device” as the means of transmitting an image of the area treated topically by the antigen-presenting devices of the claims to a “remote” medical professional.  For purposes of examination a “smart device” is considered any device capable of transmitting images electronically via telephone, cellular, internet, or other electronic means.
This is addressed by the teachings of Smith, which describes employing smartphones as testing devices, [0019], to view a portion of the skin below a testing device, [0020], in a manner designed to image the test location  to identify skin reactions, [0038], which may be transmitted to a remotely located healthcare professional for additional evaluation.  [0066].
Per the teachings of Smith, then, the use of a smartphone to image an allergen testing location and then transmit the image to a healthcare provided located at a distance from the subject being tested is an obvious modification of the allergen testing and treatment methods suggested by the teachings of Glenn, Eppstein, Sabatos-Peyton, and Harman, owing to the fact that Smit indicates that the use of such technology would advantageously expand the reach of medical testing of this kind beyond the confines of a dedicated healthcare setting, thereby increasing efficiency of the administration of such tests and reducing the economic burden on people being so tested.  See Smith [0017-19], see also In re Sernaker, 702 F.2d 989, 994-95 (Fed. Cir. 1983) (“The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.”).

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613